*440ON MOTION FOR REHEARING
BRADY, Commissioner.
The employer contends the commission properly denied compensation to the claimant for the reason that the claim was “barred” by the employee’s failure to give notice of the accident as provided by Section 287.420, RSMo 1959, V.A.M.S. The employer complains that the opinion filed in this case does not dispose of this issue which was raised in its brief. In dealing with the motion for rehearing it is important to keep in mind the distinction between giving notice of the accident and filing a claim for an injury. The time for filing a claim for an injury is controlled by Section 287.430, RSMo 1959, V.A.M.S., and it is with that matter that we were dealing in the original opinion. The time for giving notice of the accident is controlled by § 287.420, supra, and it is with that section we are concerned upon this motion for rehearing. See Brown v. Douglas Candy Co., Mo.App., 277 S.W.2d 657, 1. c. [11], p. 665.
In those parts pertinent to this appeal § 287.420, supra, provides that no proceeding for compensation shall be maintained unless written notice of the injury shall have been given to the employer “ * * * not later than thirty days after the accident, unless the commission shall find that there was good cause for failure to give such notice, or that the employer was not prejudiced by failure to receive such notice. * * ”
Prior to ruling upon this matter it should be understood that we do so upon the assumption, arguendo, that the issue of notice of the accident is properly before us. The issue of notice of the accident was specifically raised by the employer in its answer. The referee made inquiry as to certain matters prior to the hearing before him and specifically asked' whether or not the employer admitted that he had notice whereupon the employer’s counsel stated that ■ it denied such notice. The referee then stated the issues which his inquiries indicated were to be tried and included, among them “ * * * a dispute as tO' whether the employee gave the employer proper legal notice * * * ” of the accident. The record shows that the parties-really joined issue upon the question of whether the claim was barred by the provisions of § 287.430, supra. However, as-will be set forth later herein the claimant did testify as to giving the employer actual notice of the accident. The employer did not offer any proof that would go to this-issue. Moreover, as will later appear herein, the employer did not even cross-examine the claimant upon this issue except as to whether the claimant had given the company office actual notice, and this line of inquiry was confined to one question. The issue of actual notice of the accident was-not the issue tried before the referee and neither was it an issue ever ruled by the commission or the circuit court. Under similar facts showing abandonment of that issue by the employer it was held to have been waived and unavailable to be raised for the first time in appellate court. See Wall v. Lemons, Inc., 227 Mo.App. 246, 51 S.W.2d 194, l. c. [6], p. 199, and see also the discussion of this point in Newman v-Rice-Stix Dry Goods Co., 335 Mo. 572, 73 S.W.2d 264, l. c. [3-5, 6], pp. 267-269, 94 A.L.R. 751. It is unnecessary for us to rule this point for, as we hold herein, even if we concede the employer is entitled to present the point to this court, he nevertheless cannot prevail.
The evidence that bears upon the issue of notice of the accident is that on direct examination the claimant testified in reply to two separate questions that he reported the accident to his foreman Schraft. His testimony was unequivocal' that he told Schraft “ * * * about the accident at Southern Equipment.” However, he later gave the testimony upon which the employer relies to the effect that on the occasion of his reporting the accident the claimant asked Schraft if he couldn’t get off to go to the doctor and was refused permission. The employer generally cross-examined as to *441whether the medical attention secured by the employee was authorized by the com-pany. The employer’s counsel did ask the claimant whether or not it was true that August 23 of 1961 was “ * * * the first time that you told anybody at the office of the company that you had any trouble or ■difficulty or injury of any kind?” (Emphasis supplied.) The employee replied that this was true. It further appears that Schraft was a foreman and not in the company office. On recross-examination the ■claimant again stated that he told Schraft that he “ * * * got hurt turning a counter over there in location three” and that this occurred a day before he first went to see Dr. Gibson which would be within the time limitations stated in § 287.420, supra.
Whether timely notice of the accident has been given is a question of fact. Schrabauer v. Schneider Engraving Product, 224 Mo.App. 304, 25 S.W.2d 529, l. c. [11], p. 535. In the instant case it is a ■question of fact upon which the commission regrettably made no express finding. As to this practice we can but echo the ■comments made by this court in Schrabauer at the citation above noted. The employer’s position on the motion for rehearing is essentially that the matter is properly for •our ruling for the reason that the claimant failed to show that any kind of notice was •given. We cannot agree. Claimant did fail to show and in fact tacitly admits that lie failed to give timely written notice. However, while § 287.420, supra, calls for written notice, it has been repeatedly held that this form of notice is not an unconditional or absolute prerequisite to recovery. Newman v. Rice-Stix Dry Goods Co., supra. The question is whether the claimant also failed to show actual notice.
The burden of showing notice is on the claimant in the first instance, but once he presents evidence the employer had actual knowledge of the accident, he makes a prima facie showing and the burden of coming forward with the evidence shifts to the employer who then must prove that in spite of such actual notice it has been prejudiced by the failure to give written notice as stated in § 287.420, supra. See Wheeler v. Missouri Pacific R. Co., Mo.App., 33 S.W.2d 179, transf. 328 Mo. 888, 42 S.W.2d 579, which reversed Schrabauer on other grounds. In the instant case the claimant made a prima facie showing based upon his positive statements that he reported the accident to his foreman. Contrary to the employer’s contention this is not a case where the claimant’s statement to the foreman about getting off to go to the doctor necessarily contradicts his two previous positive statements that he gave notice of the accident to his foreman with the result that there is no evidence at all upon the issue of actual notice. A careful reading of the transcript indicates the claimant reported the accident and also made the statement to his foreman upon which the employer relies. This is clearly indicated by the fact the claimant, upon recross-examination after the statement to Schraft upon which the employer relies, again testified that he did tell Schraft about the accident. Even if the claimant’s testimony regarding his request of Schraft that he be allowed time off to go to the doctor can be said to have so destroyed his two previous unqualified statements that he reported the accident to Schraft, an interpretation of his testimony which we find unjustified, nevertheless this later testimony stands without challenge in the transcript. In this connection it should be noted that the employer did not call the foreman or anyone else or offer any evidence concerning the facts surrounding the reporting of the accident nor to show in what manner it was prejudiced by reason of the fact that it did not receive written notice of the accident. The employer’s only evidence was medical in nature. From the failure of the employer to produce any such testimony an inference is authorized that such testimony would have been unfavorable to it on that issue. Beatty v. Chandeysson Electric Co., 238 Mo.App. 868, 190 S.W.2d 648, l. c. 654.
*442Assuming arguendo that the employer has not waived the issue of notice of the accident, the claimant made a prima facie case of actual notice and the employer has failed to sustain its burden of going forward with evidence to show how it was prejudiced by the failure to give written notice. The motion for rehearing should be denied. The Commissioner so recommends.
PER CURIAM:
The foregoing opinion of BRADY, C., is adopted as the opinion of this court. The motion for rehearing is denied.
WOLFE, Acting P. J., ANDERSON, J.„ and L. F. COTTEY, Special Judge, concur.